Title: From George Washington to John Francis Mercer, 6 March 1786
From: Washington, George
To: Mercer, John Francis



Dr Sir,
Mount Vernon 6th March 1786.

The Treasurer of the Potomack Company being desired by the Directors of it to send a careful hand to Annapolis for the advance due on the State subscription; I pray you to pay the Bearer (who will be that person) the £200—for which you requested me to draw on you at that place. I am Dr Sir &c.

G: Washington


P.S. Since writing to you the 30th of Jany on this subject—I have myself sent the 20 guineas &c. to Mr Pine.

